Case 2:18-cv-13147-CCC-ESK Document 25 Filed 01/25/19 Page 1 of 1 PagelD: 295

7OLL 2000 OO0e 1065 O1L46

 

Slates
elt ailal =P) MAIL.. RECEIPT

MOET ‘a nly; No Insurance Coverage Provided)

aa oe ac ae visit te nce mia hates cn cy

 

 

 

   

f een Eee

 

 

 

 

 

esc
enema reemarsna) 0 cD
a
- =r core
fae 4 Cee prananneeeenyaecterengereeaeemgtl
ra pan nue OL)
°5 =
"i ‘a EPS oo Postage
Ee = —ee ps}
ra eae Certified Fi
: 3 mm ertified Fee
Ks [ om} Dl
ar ar es CI CI Return Receipt Fee
a Sees §=6C Endorsement Required)
a pa a Restricted Delivery Fee
Be jenn moun =) [J (Endorsement Required)
eo mr woos §=6C C total Postage & Fees
fe ——— M
rz) He ‘UU
——_— vt r.
a ee rere erate ri ri Sent fa
—
—nns = Co | diree!, Api?
T< [f | or PC Bo.

 

Julio Avael, II

Postmark
Here

15483 Sw 146th Terrace
i, Stats 2 ' Miami, Fl oo 136 =
